



Exhibit 10.1


Fourth Amendment To Revolving
Credit and Term Loan Agreement


This FOURTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”) is entered into as of October 31, 2008, by and among:  Centerline
Holding Company and Centerline Capital Group Inc. (collectively, the
“Borrowers”); those Persons listed as Guarantors on Schedule 1 hereto (each, a
“Guarantor,” and, collectively, the “Guarantors”); and, pursuant to Section 23.1
of the Loan Agreement (as defined below), those Lenders constituting the
Required Lenders, including, pursuant to Section 23.1.1(c), the Term Loan
Lenders directly affected by the execution of this Amendment, each as set forth
on a counterpart signature page hereto, substantially in the form of Schedule 2
hereto (the “Required Lenders”).
 
RECITALS
 
Reference is made to the following facts that constitute the background of this
Amendment:
 
A.        The parties hereto, among others, have entered into that certain
Revolving Credit and Term Loan Agreement, dated as of December 27, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Capitalized terms used herein and not otherwise defined
herein shall have the same meanings herein as ascribed to them in the Loan
Agreement;
 
B.        The Borrowers and the Guarantors have requested that the scheduled
amortization payment of the Term Loan described in Section 4.2.1(iv) of the Loan
Agreement be extended until November 21, 2008;
 
C.        The Required Lenders are willing to grant such request on the terms
and conditions set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.   Amendments.
 
1.1        Section 4.2.1(iv) of the Loan Agreement is hereby amended by deleting
it in its entirety and replacing it with the following: “(iv) no greater than
$50,000,000 on or before November 21, 2008.”
 
1.2        Section 10.1.16 of the Loan Agreement is hereby amended so as to
exclude therefrom any Lien otherwise permitted by Section 10.1.16 arising on or
after the date hereof, except if and to the extent Indebtedness secured by such
Lien constitutes Permitted Indebtedness permitted by Section 2 of this
Amendment.
 
1.3        Section 10.3.1(d) of the Loan Agreement is hereby amended by deleting
in its entirety the parenthetical clause set forth in the seventh through
twelfth lines of such Section and replacing it with the following: “(other than
such Indebtedness arising out of tax credit transactions as contemplated by
Section 10.1.1 of the Loan Agreement between or among one or more members of The
Related Companies Group, on the one hand, and the Centerline Group, on the other
hand, entered into in the ordinary course of business upon terms and conditions
no less advantageous to the Centerline Group than would be available on an arm’s
length basis with a Person who is not an Affiliate)”.
 
 

--------------------------------------------------------------------------------


 
Section 2.  Condition Subsequent.
 
2.1       Anything in Section 10.3 of the Loan Agreement to the contrary
notwithstanding, from and after the date hereof, the Borrowers and the
Guarantors shall not, without the prior written consent of Lenders (a)
constituting Required Lenders, and (b) including each Lender that is both a
Revolving Credit Lender and a Term Loan Lender on the date of this Amendment
(“Lenders’ Consent”), incur, assume or become obligated with respect to, or
permit or suffer any Pledged Entity incurring, assuming or becoming obligated
with respect to, directly or indirectly, any additional Permitted Indebtedness
described in:
 
(i)           Section 10.3.1(f) (provided, however, that Lenders’ Consent shall
not be required if and to the extent that such Permitted Indebtedness is
incurred in connection with the refinancing of the so-called Re-Remic repurchase
agreement with Morgan Stanley and gross proceeds in excess of $17,000,000
generated by such refinancing are used to pay down principal of and other
Obligations relating to the Term Loan);
 
(ii)          Sections 10.3.1(j) and 10.3.1(k);
 
(iii)         Section 10.3.1(l) (provided, however, that Lenders’ Consent shall
not be required if and to the extent that such Permitted Indebtedness is
incurred in connection with the guaranty of equipment leases with respect to
computers and other office equipment entered into in the ordinary course of
business consistent with past practices with an aggregate purchase price not to
exceed $250,000);
 
(iv)         Sections 10.3.1(m) and 10.3.1(n);
 
(v)          Section 10.3.1(p) (provided, however, that Lenders’ Consent shall
not be required if and to the extent that such Permitted Indebtedness consists
of obligations to make severance payments and payments pursuant to consulting
arrangements entered into in connection with a reduction in force of a magnitude
and scope consistent with information provided by the Borrowers to the Lenders
prior to the date hereof and requiring payments not to exceed in the aggregate
$2,600,000;
 
(vi)         Section 10.3.1(q) (provided, however, that Lenders’ Consent shall
not be required if and to the extent that such Permitted Indebtedness results
from circumstances or events beyond the control of either Borrower or any of
their Subsidiaries causing Risk-Adjusted Contingent Liabilities arising under
Bond Transactions consummated prior to the date hereof to be re-characterized as
GAAP liabilities);
 
(vii)         Section 10.3.1(r);
 
(viii)        Section 10.3.1(s)(ii) (provided, however, that Lenders’ Consent
shall not be required if and to the extent that such Permitted Indebtedness
results from circumstances or events beyond the control of either Borrower or
any of their Subsidiaries causing Risk-Adjusted Contingent Liabilities existing
prior to the date hereof to be re-characterized so as to cause such
Risk-Adjusted Contingent Liabilities to be included in the full face amount
thereof in the definition of Funded Debt);
 
(ix)          Sections 10.3.1(t) and 10.3.1(u);
 
(x)           Section 10.3.2(a);
 
 

--------------------------------------------------------------------------------


 
 
(xi)          Section 10.3.3;
 
(xii)         Section 10.3.4(a);
 
(xiii)        Section 10.3.4(b) (provided, however, that Lenders’ Consent shall
not be required if and to the extent that such Permitted Indebtedness (“New
Permitted Indebtedness”) is incurred in order to mitigate against or prevent
direct liabilities becoming due and payable pursuant to any Risk-Adjusted
Contingent Liabilities included in Permitted Indebtedness prior to the date
hereof with respect to counterparty-type exposure relating to guaranteed tax
credit funds where the aggregate of such New Permitted Indebtedness arising
under Section 10.3.4(b) and related payments does not exceed $3,900,000); and
 
(xiv)        Sections 10.3.5 and 10.3.6.
 
2.2       Notwithstanding the terms of Section 10.4.2(c) of the Loan Agreement,
the Borrowers and the Guarantors shall not permit or suffer SPV I selling,
transferring, assigning or conveying any of its right or title to or interest in
the B Bonds without Lenders’ Consent (except as previously pledged to Freddie
Mac as contemplated by the Loan Documents).
 
Section 3.   Representations and Warranties.  The Borrowers and Guarantors,
jointly and severally, represent and warrant to the Lenders, the Swingline
Lender, the Issuing Bank and the Administrative Agent as of the date of this
Amendment that: (a) no Default is in existence on the date hereof, or will
result from the execution and delivery of this Amendment or the consummation of
any transactions contemplated hereby (other than Defaults or potential Defaults
arising under Sections 8.17(i), 10.6, and 10.14 through 10.16) arising out of
events and circumstances disclosed by the Borrowers to the Lenders prior to the
date hereof); (b) each of the representations and warranties of the Borrowers
and the Guarantors in the Loan Agreement and the other Loan Documents is true
and correct in all material respects on the effective date of this Amendment
(except for representations and warranties: (i) limited as to time or with
respect to a specific event, which representations and warranties shall continue
to be limited to such time or event; and (ii) set forth in Section 8.2 with
respect to shareholder litigation disclosed to the Lenders prior to the date
hereof); and (c) this Amendment and the Loan Agreement are legal, valid and
binding agreements of the Borrowers and the Guarantors and are enforceable
against them in accordance with their terms.  Notwithstanding the foregoing, and
in furtherance of the terms of Section 4 of this Amendment, the Borrowers and
the Guarantors hereby acknowledge and agree that the Administrative Agent and
the Lenders reserve all of their rights and remedies with respect to, and the
execution of this Amendment shall in no way be deemed to be a waiver of, any
Default.
 
Section 4.    Ratification.  Except as hereby amended, the Loan Agreement, all
other Loan Documents and each provision thereof are hereby ratified and
confirmed in every respect and shall continue in full force and effect, and this
Amendment shall not be, and shall not be deemed to be, a waiver of any Default
or of any covenant, term or provision of the Loan Agreement or the other Loan
Documents.  In furtherance of the foregoing ratification, by executing this
Amendment in the spaces provided below, each of the Guarantors, on a joint and
several basis, hereby absolutely and unconditionally (a) reaffirms its
obligations under the Guaranties, and (b) absolutely and unconditionally
consents to (i) the execution and delivery by the Borrowers of this Amendment,
(ii) the continued implementation and consummation of arrangements and
transactions contemplated by the Loan Agreement (including, without limitation,
as amended or waived hereby) and the other Loan Documents, and (iii) the
performance and observance by each Borrower and each Guarantor of all of its
respective agreements, covenants, duties and obligations under the Loan
Agreement (including, without limitation, as amended hereby) and the other Loan
Documents.
 
 

--------------------------------------------------------------------------------


 
Section 5.    Conditions Precedent.  The agreements set forth in this Amendment
are conditional and this Amendment shall not be effective until receipt by the
Administrative Agent of a fully-executed counterpart of this Amendment.
 
Section 6.    Counterparts.  This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.  Any counterpart delivered by
facsimile or by other electronic method of transmission shall be deemed an
original signature thereto.
 
Section 7.   Amendment as Loan Document.  Each party hereto agrees and
acknowledges that this Amendment constitutes a “Loan Document” under and as
defined in the Loan Agreement.
 
Section 8.   GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).
 
Section 9.    Successors and Assigns.  This Amendment shall be binding upon each
of the Borrowers, the Guarantors, the Lenders, the Swingline Lender, the Issuing
Bank, the Administrative Agent, the Agents and their respective successors and
assigns, and shall inure to the benefit of each such Person and their permitted
successors and assigns.
 
Section 10.  Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
Section 11.   Expenses.  Each Borrower jointly and severally agrees to promptly
reimburse the Administrative Agent for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, such Person
has heretofore or hereafter incurred or incurs in connection with the
preparation, negotiation and execution of this Amendment and all other
instruments, documents and agreements executed and delivered in connection with
this Amendment.
 
Section 12.   Integration.  This Amendment contains the entire understanding of
the parties hereto and with any other Lenders and parties to the Loan Agreement
with regard to the subject matter contained herein.  This Amendment supersedes
all prior or contemporaneous negotiations, promises, covenants, agreements and
representations of every nature whatsoever with respect to the matters referred
to in this Amendment, all of which have become merged and finally integrated
into this Amendment.  Each of the parties hereto understands that in the event
of any subsequent litigation, controversy or dispute concerning any of the
terms, conditions or provisions of this Amendment, no party shall be entitled to
offer or introduce into evidence any oral promises or oral agreements between
the parties relating to the subject matter of this Amendment not included or
referred to herein and not reflected by a writing included or referred to
herein.
 
 

--------------------------------------------------------------------------------


 
Section 13.   Jury Trial Waiver.  THE BORROWERS, GUARANTORS, ADMINISTRATIVE
AGENT AND LENDERS BY ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
FIRST AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO
BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF ANY AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING OUT OF TORT, STRICT
LIABILITY, CONTRACT OR ANY OTHER LAW, AND AGREE THAT NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.
 
 
 
[Remainder of page intentionally left blank; signature pages follow]
 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized officers or representatives, all as of the date first
above written.




BORROWERS:
 
CENTERLINE HOLDING COMPANY
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
President & Chief Executive Officer
                           
CENTERLINE CAPITAL GROUP INC.
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer
       



 
(Signatures continued on next page)
 
 

--------------------------------------------------------------------------------


 
 

 
GUARANTORS:
 
CENTERLINE CAPITAL COMPANY  LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
President
                   
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer
                   
CENTERLINE/AC INVESTORS LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer
                   
CENTERLINE HOLDING TRUST
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer
                   
CENTERLINE INVESTORS I LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer

 
 
(Signatures continued on next page)
 
 

--------------------------------------------------------------------------------


 
 

 
GUARANTORS (CONT.):
 
CENTERLINE REIT INC.
           
By:
/s/ Bryan Carr
     
Name:
Bryan Carr
     
Title:
Chief Financial Officer
                   
CENTERLINE SERVICING INC.
           
By:
/s/ Bryan Carr
     
Name:
Bryan Carr
     
Title:
Chief Financial Officer
                   
CENTERLINE FINANCE CORPORATION
           
By:
/s/ Bryan Carr
     
Name:
Bryan Carr
     
Title:
Chief Financial Officer
                   
CENTERLINE INVESTOR LP LLC
           
By:
/s/ Andrew J. Weil
     
Name:
Andrew J. Weil
     
Title:
Chief Executive Officer
                   
CENTERLINE INVESTOR LP II LLC
           
By:
/s/ Andrew J. Weil
     
Name:
Andrew J. Weil
     
Title:
Chief Executive Officer
                   
CENTERLINE CREDIT MANAGEMENT LLC
           
By:
/s/ Nicholas A. C. Mumford
     
Name:
Nicholas A. C. Mumford
     
Title:
Executive Managing Director
                   
CM INVESTOR LLC
           
By:
/s/ Marc D. Schnitzer
     
Name:
Marc D. Schnitzer
     
Title:
Chief Executive Officer



 
(Signatures continued on next page)
 
 

--------------------------------------------------------------------------------


 
Schedule 1


Guarantors
 
1.           Centerline Investor LP,
2.           Centerline Investor LP II,
3.           CCC,
4.           CAHA,
5.           Centerline/AC,
6.           Holding Trust,
7.           Centerline Investors,
8.           Centerline REIT Inc.,
9.           Centerline Servicing Inc.,
10.         Centerline Finance Corporation,
11.         Credit Management, and
12.         CM Investor LLC.
 

--------------------------------------------------------------------------------




Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving FOURTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT:




The undersigned hereby evidences its agreement to the terms of the FOURTH
AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, and the consummation of
the transactions contemplated thereby, amending that certain Revolving Credit
and Term Loan Agreement dated as of December 27, 2007 by and among Centerline
Holding Company and Centerline Capital Group Inc. as the Borrowers, the
Guarantors described therein, the Lenders described therein, and Bank of
America, N.A., as Administrative Agent, Swingline Lender and Issuing Bank, as
such agreement is amended, restated, supplemented or otherwise modified from
time to time.




[Name of Lender]




By: ________________________________
Name:
Title:




Representing _____% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments


1779117.11




